Dissenting Opinion by
Judge Mencer:
I respectfully dissent. Tbe Unemployment Compensation Board of Review (Board) is tbe factfinder. Here, tbe Board has not made necessary findings relative to tbe claimant’s alleged efforts to procure a babysitter for ber children. We have held that tbe Board’s failure to make necessary findings of fact to resolve tbe issue of good cause requires a- remand. Hughes v. Unemployment Compensation Board of Review, 40 Pa. Commonwealth Ct. 422, 397 A.2d 494 (1979); Kindrew v. Unemployment Compensation Board of Review, 37 Pa. Commonwealth Ct. 9, 388 A.2d 801 (1978).
Hence, I would remand to tbe Board and not conclude, as does tbe majority, that ber conduct “convinces us that there was ‘good cause’ for ber actions.”
Obdeb
And Now, tbis 26th day of June, 1980, upon consideration of respondent’s application to correct opinion and order, our opinion and order is hereby amended as follows:
*404And Now, this 15th day of May, 1980, the order of the Unemployment Compensation Board of Eeview, dated November 2, 1978, denying the claim of Jamelle King pursuant to Section 402(e) of the Unemployment Compensation Law is hereby reversed, and the case is remanded to the Board for the proper computation and payment of benefits.